PROVOSTY, J.
The question in this case is as to whether the indictment charges an offense. It reads:
“Unlawfully did operate a disorderly house in Shreveport, Caddo parish, La., by then and there keeping, renting, and operating a room in the Youree Hotel for the purpose of assignation and prostitution, which room and house aforesaid is outside the limits fixed by municipal ordinance for houses of that character.”
Section. 908 of the R. S. reads:
“Whoever shall be guilty of keeping any disorderly inn, tavern, ale house, tippling house, gaming house, or brothel, shall suffer fine or imprisonment, or both, at the discretion of the court,” etc.
Act No. 199, p. 395, of 1912, § 1, reads:
“Any house of public entertainment, or a public resort, or open to the public, conducted in such a manner as to disturb the public peace and quiet of the neighborhood; * * * or any house used for purposes of prostitution or assignation outside the limits fixed by municipal ordinance for houses of that character; provided, that the use of any room, or any part of a building for any of the purposes, or in any of the ways hereinabove enumerated, shall constitute such rooms or such part a disorderly house.” ' |
The indictment appears to us to charge the crime which said section 908, as amplified by said act 199, denounces.
The judgment appealed from, which sustained a demurrer to the indictment, is set aside, and the case is remanded for trial.